Opinion filed August 5, 2010




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-10-00099-CV
                                          __________

               JOHNNY LYNN EDWARDS, Appellant
                             V.
                 SPECIAL PROSECUTION UNIT,
     TEXAS DEPARTMENT OF CRIMINAL JUSTICE ET AL, Appellees


                            On Appeal from the 349th District Court
                                  Anderson County, Texas
                               Trial Court Cause No. 349-6467


                             MEMORANDUM OPINION
        The trial court dismissed Johnny Lynn Edwards’s suit as frivolous. Edwards appealed.
We dismiss the appeal for want of prosecution.
        Edwards’s brief was originally due to be filed on or before May 3, 2010. On our own
motion, this court extended the due date twice. In our letter dated June 2, 2010, Edwards was
notified that failure to file his brief by July 2, 2010, could result in the dismissal of his appeal for
want of prosecution. There has been no response to our June 2 letter.
        Therefore, the appeal is dismissed.


August 5, 2010                                          PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.